DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Claim Objections
Claim 29 is objected to because of the following informalities:  “on the base substrate wherein t”.  Appropriate correction is required. It appears that “wherein t” is a typo.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13,15,16, and 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20140252317 A1; Gupta) in view of Nakazawa et al. (US 20140284590 A1; Nakazawa), and further in view of Wu et al. (US 20110218275 A1;Wu).
Regarding claim 13, Gupta discloses an organic light-emitting diode (OLED) display panel, comprising a package substrate (Fig. 6, 620A;¶82), an array substrate (Fig. 6C, 620B;¶82) arranged oppositely to the package substrate, sealant  (Fig. 6C, 606;¶80),…wherein the package substrate comprises: a transparent substrate  (Fig. 6C, 614 required to be transparent for light to pass through;¶82); a plurality of spacers (Fig. 6C, 604;¶85) provided on the transparent substrate; and auxiliary electrodes  (Fig. 6C, 620;¶85) provided on the spacers (Fig. 6C, 604;¶85) and in a non-light-emitting region (Fig. 6C, 418 between 420a and 420b;¶83); wherein the plurality of spacers have orthographic projections on the array substrate falling within orthographic areas of a pixel definition layer (PDL) (Fig. 6C, 418 between 420a and 420b;¶83) on the array substrate, (Fig. 6C, 620B;¶82) wherein the array substrate includes top electrodes (Fig. 6C, 232;¶83) in a wave shape as a whole and directly contacting the auxiliary electrodes (Fig. 6C, 620;¶85) of the package substrate (Fig. 6C, 620A;¶82), an orthographic projection of each protruded portion of each of the top electrodes (Fig. 6C, 232;¶83) on the array substrate cover an orthographic projection of a corresponding pattern of pixel definition layer (Fig. 6C, 418 between 420a and 420b;¶83) on the array substrate; 

Nakazawa discloses filling adhesives (Fig. 2, 95 a dessicant/99;¶123/130) between the package substrate (Fig. 2, 11; ¶61) and the array substrate (Fig. 2, 71; ¶85), and the filling adhesives are filled into gaps between the package substrate and the array substrate to form adhesive layers; wherein the adhesive layers include a first adhesive layer (Fig. 2,99;¶131) close to a side of the package substrate (Fig. 2, 11; ¶61), and a second adhesive layer (Fig. 2, 95; ¶130) close to a side of the array substrate (Fig. 2, 71; ¶85)facing the side of the package substrate, the second adhesive layer being provided on the first adhesive layer, the first adhesive layer and the second adhesive layer have a total thickness less than a height of the auxiliary electrodes (Fig. 
Nakazawa is silent on the volume ratio of the thermal expansion agent to the resin material is less than 1:2, and viscosity of the first filling adhesive is larger than viscosity of the second filling adhesive.
Wu et al discloses an adhesive for use with OLED comprising a volume ratio of the thermal expansion agent (polylol E; ¶35) to an organic material which acts as a resin is less than 1:2, (¶35 an amount of 1wt%) Using the polylol E of Wu would make the viscosity of the first adhesive larger than viscosity of the second filling adhesive since the second filling adhesive does not include thermal expansion agent polylol E.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a first and second adhesive of Nakazawa for adding protection to the package substrate and preventing moisture damage between the array and package substrate; to use the adhesive compound of Wu with the first filling adhesive for combining strength with flexibility in an OLED package.
Regarding claim 15, Gupta discloses a method for manufacturing an OLED display panel, comprising: providing a package substrate  (Fig. 6C, 620A;¶82) wherein the package substrate comprises: a transparent substrate  (Fig. 6C, 614 required to be transparent for light to pass through;¶82); a plurality of spacers (Fig. 6C, 604;¶85) provided on the transparent substrate; and auxiliary electrodes (Fig. 6C, 620;¶85) 
Gupta is silent on applying a first filling adhesive and a second filling adhesive sequentially among the plurality of spacers in an area surrounded by the sealant, on the auxiliary electrodes of the package substrate, to form adhesive layers; allowing the filling adhesives to have a height less than a height of the sealant;…and heating the package substrate, to allow the filling adhesives to fill into gaps between the package substrate and the array substrate to form adhesive layers; wherein the adhesive layers includes a first adhesive layer close to a side of the package substrate and a second adhesive layer close to a side of the array substrate facing the side of the package substrate, the second adhesive layer being provided on the first adhesive layer, the first adhesive layer and the second adhesive layer have a total thickness less than a height of the auxiliary electrodes; and wherein the first filling adhesive including thermal 
Nakazawa discloses  a first filling adhesive  (Fig. 2,99;¶131) and a second filling adhesive (Fig. 2, 95;¶124)sequentially among the plurality of spacers (Fig. 2, 17;¶67) …, on the auxiliary electrodes (Fig. 2, 18;¶68) of the package substrate (Fig. 2, 11; ¶61), to form adhesive layers (Fig. 2, 95/99;¶123/130); allowing the filling adhesives to have a height less than a height of the sealant;…and heating (¶131 thermo-curable adhesive requires heating the substrate) the package substrate, to allow the filling adhesives to fill into gaps between the package substrate (Fig. 2, 11; ¶61) and the array substrate (Fig. 2, 71; ¶85) to form adhesive layers; wherein the adhesive layers includes a first adhesive layer (Fig. 2,99;¶131) close to a side of the package substrate and a second adhesive layer (Fig. 2, 95; ¶130) close to a side of the array substrate facing the side of the package substrate, the second adhesive layer being provided on the first adhesive layer, the first adhesive layer and the second adhesive layer have a total thickness less than a height of the auxiliary electrodes (Fig. 2, 18;¶68); and wherein the first filling adhesive including thermal expansion material, a composition of the first filling adhesive including a mixture of thermal expansion agent and resin material (Fig. 2,99;¶131), and a-the second filling adhesive including UV curing material (Fig. 2, 95;¶124), both of the first adhesive layer and the second adhesive layer are formed by organic adhesives, 

Wu et al discloses an adhesive for use with OLED comprising a volume ratio of the thermal expansion agent (polylol E; ¶35) to an organic material which acts as a resin is less than 1:2, (¶35 1wt%) Using the polylol E of Wu would make the viscosity of the first adhesive larger than viscosity of the second filling adhesive since the second filling adhesive does not include thermal expansion agent polylol E.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a first and second adhesive of Nakazawa for adding protection to the package substrate and preventing moisture damage between the array and package substrate; to use the adhesive compound of Wu with the first filling adhesive for combining strength with flexibility in an OLED package.
 Regarding claim 16, Gupta in view of Nakazawa and Wu discloses the manufacturing method according to claim 15, wherein the heating (¶131 thermo-curable adhesive; Nakazawa) of the package substrate (Fig. 2, 11; ¶61 Nakazawa) to allow the filling adhesives (Fig. 2, 95/99; ¶130,168 Nakazawa) to fill into the gaps between the package substrate and the array substrate (Fig. 2, 71; ¶260 Nakazawa) comprises: heating the package substrate, allowing the first filling adhesive (Fig. 14, 99; ¶168 Nakazawa)  close to a side of the package substrate to be expanded, and pushing the second filling adhesive (Fig. 2, 95; ¶130 Nakazawa) close to a side of the array substrate to fill the gaps between the package substrate and the array substrate to form adhesive layers.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a first and second adhesive of Nakazawa for adding protection to the package substrate and preventing moisture damage between the array and package substrate
Regarding claim 18, Gupta in view of Nakazawa and Wu discloses the OLED display panel according to claim 13, wherein the spacers include post spacers (Fig. 6C, 604; ¶85 Gupta) and conductive poles (Fig. 6C, 602 between 604 and 608; ¶85 Gupta) which are directly opposite to each other in position and overlap with each other.
Regarding claim 19 and 21, Gupta in view of Nakazawa and Wu discloses the OLED display panel according to claim 13, wherein material of the auxiliary electrodes is any one selected from the group consisting of magnesium, silver, aluminum and indium tin oxide (ITO) (Fig. 6C, 620; ¶85 Gupta); and material of the conductive poles (Fig. 4, 18”; ¶139,141 Nakazawa) is any one selected from the group consisting of magnesium, silver and aluminum.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to us the known materials selected from the group consisting of magnesium, silver, aluminum and indium tin oxide for making good low resistance electrical connections.
Regarding claim 20 and 22, Gupta in view of Nakazawa and Wu discloses the OLED display panel according to claim 13, wherein the transparent substrate (Fig. 6C, 614 required to be transparent for light to pass through;¶82 Gupta) is a base substrate 
Regarding claim 23, Gupta in view of Nakazawa and Wu discloses the OLED display panel according to claim 13, wherein an orthographic projection of a surface of the pattern part of the pixel definition layer (Fig. 6C, 418 between 420a and 420b; ¶83) away from the array substrate (Fig. 6C, 620B; ¶82) is in an orthographic projection of another surface of the pattern part of the pixel definition layer near the array substrate.
This claim appears to be saying that the PDL has a part away from the array substrate and a part nearer to the array substrate than the part away from the substrate. It is unclear what the patterned part is from the claim. The patterned part is interpreted to mean the overall PDL pattern.
 Regarding claim 24, Gupta in view of Nakazawa and Wu discloses the OLED display panel according to claim 20, wherein an orthographic projection of the color filter layer (Fig. 6C, 612; ¶82 Gupta) on the base substrate (Fig. 6C, 614; ¶82 Gupta) respectively covers a part of an orthographic projection of each of two adjacent black matrices (Fig. 6C, 616; ¶82 Gupta) on the base substrate.
 Regarding claim 25, Gupta in view of Nakazawa and Wu discloses the method according to claim 15, further comprising: forming post spacers (Fig. 6C, 604; ¶85 Gupta) and conductive poles (Fig. 6C, 602 between 604 and 608; ¶85 Gupta), which 
 Regarding claim 26, Gupta in view of Nakazawa and Wu discloses the method according to claim 15, wherein the material of the auxiliary electrodes (Fig. 6C, 620; ¶85 Gupta) is any one selected from the group consisting of magnesium, silver, aluminum and Indium Tin Oxide (ITO); and the material of the conductive poles (Fig. 4, 18”; ¶139,141 Nakazawa) is any one selected from the group consisting of magnesium, silver and aluminum.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to us the known materials selected from the group consisting of magnesium, silver, aluminum and indium tin oxide for making good low resistance electrical connections.
 Regarding claim 27, Gupta in view of Nakazawa and Wu discloses the method according to claim 15, wherein the transparent substrate (Fig. 6C, 614 required to be transparent for light to pass through; ¶82 Gupta)
is a base substrate provided with BMs (Fig. 6C, 616; ¶82 Gupta), a CF layer (Fig. 6C, 612; ¶82 Gupta) and a planarization layer (Fig. 6C, 608; ¶82 Gupta); the planarization layer covers a side of the BMs and the CF layer away from the base substrate; and orthographic projections of the spacers (Fig. 6C, 604; ¶82 Gupta) on the base substrate fall within orthographic areas of the BMs on the base substrate.
 Regarding claim 28, Gupta in view of Nakazawa and Wu discloses the OLED display panel according to claim 15, wherein an orthographic projection of a surface of the pattern part of the pixel definition layer (Fig. 6C, 418 between 420a and 420b; ¶83) 
 This claim appears to be saying that the PDL has a part away from the array substrate and a part nearer to the array substrate than the part away from the substrate. It is unclear what the patterned part is. The patterned part is interpreted to mean the overall PDL pattern.
Regarding claim 29, Gupta in view of Nakazawa and Wu discloses the OLED display panel according to claim 27, wherein an orthographic projection of the color filter layer (Fig. 6C, 612; ¶82 Gupta)   on the base substrate (Fig. 6C, 614; ¶82 Gupta) respectively covers a part of an orthographic projection of each of two adjacent black matrices (Fig. 6C, 616; ¶82 Gupta) on the base substrate wherein t. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816